UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4047


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DANIEL APARICIO LARA,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:12-cr-00313-TDS-1)


Submitted:   October 28, 2013             Decided:   November 12, 2013


Before DUNCAN, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Beth M. Farber, Harris O’Brien, New York, New York, for
Appellant. Ripley Rand, United States Attorney, Randall Galyon,
Assistant United States Attorney, Greensboro, North Carolina;
Mythili Raman, Acting Assistant Attorney General, Denis J.
McInerney, Acting Deputy Assistant Attorney General, James S.
Yoon, Hope S. Olds, Christina Giffin, Courtney B. Schaefer,
Christopher J. Smith, U.S. DEPARTMENT OF JUSTICE, Washington,
DC, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Daniel         Aparicio        Lara       pled    guilty       to    one       count    of

conspiracy      to    possess,            produce,      and       transfer       identification

documents, 18 U.S.C. § 1028(f), (b)(1) (2006) (Count One), and

one count of aggravated identity theft, 18 U.S.C. § 1028A(a)(1),

(c)   (2006)        (Count       Thirty-Three).                   The     probation         officer

recommended, in pertinent part, a four-level enhancement under

U.S. Sentencing Guidelines Manual USSG § 3B1.1(a) (2012) on the

ground   that       Lara    was       a    leader      or     organizer         of    a    criminal

activity     that     involved            five    or     more       participants            or     was

otherwise     extensive.              The     district            court    overruled         Lara’s

objection to the four-level enhancement and ultimately sentenced

Lara within the Guidelines range to forty-two months on Count

One and a mandatory consecutive term of twenty-four months on

Count Thirty-Three.

            On appeal, Lara’s sole challenge is to the four-level

leadership enhancement.                   We review sentences for procedural and

substantive      reasonableness               under          an    abuse        of     discretion

standard.       Gall       v.    United       States,        552 U.S. 38,   51    (2007).

Miscalculation        of        the       Guidelines         range        is     a    significant

procedural error.            Id.      A defendant qualifies for a four-level

adjustment     if    he     “was      an    organizer         or    leader       of    a   criminal

activity     that     involved            five    or     more       participants            or     was

otherwise extensive.”                 USSG § 3B1.1(a).               The district court’s

                                                  2
determination that a sentencing enhancement is warranted is a

factual determination reviewed for clear error.                                  United States

v. Thorson, 633 F.3d 312, 317 (4th Cir. 2011) (“Because the

district court’s findings as to whether Thorson was an organizer

or leader are factual in nature, we reverse only if the district

court’s      findings      are    clearly      erroneous.”);            United      States    v.

Slade, 631 F.3d 185, 188 (4th Cir. 2011).                              Reversal for clear

error   is    warranted        only   where     this    court          is    left    with    the

“definite      and      firm      conviction         that    a         mistake      has     been

committed.”          United      States   v.    Harvey,          532 F.3d 326,    336-37

(4th Cir. 2008) (internal quotation marks omitted).

              Factors      distinguishing        a    leadership            or    organization

role from lesser roles include:

      the exercise of decision making authority, the nature
      of participation in the commission of the offense, the
      recruitment of accomplices, the claimed right to a
      larger share of the fruits of the crime, the degree of
      participation in planning or organizing the offense,
      the nature and scope of the illegal activity, and the
      degree of control and authority exercised over others.

USSG § 3B1.1, cmt. n.4; United States v. Cameron, 573 F.3d 179,

184 (4th Cir. 2009).             The leadership enhancement “is appropriate

where the evidence demonstrates that the defendant controlled

the   activities      of    other     participants          or    exercised         management

responsibility.”           Slade, 631 F.3d at 190 (internal quotation

marks omitted).         The facts establishing the enhancement must be

supported by a preponderance of the evidence.                            Harvey, 532 F.3d
3
at     337.         “Leadership      over   only    one    other     participant    is

sufficient as long as there is some control exercised.”                       United

States v. Rashwan, 328 F.3d 160, 166 (4th Cir. 2003).

                  At sentencing, the district court made the following

findings.          Lara recruited at least one accomplice to assist him

in obtaining fraudulent identity documents for his customers.

Lara       sold    identity    documents    to     his   customers,    directed    his

recruit to drive his customers to and from Missouri to obtain

the documents, and paid his recruit about $200, while charging

his customers $1700 to $2000 for the identity documents.                           The

district court further found Lara also directed others in the

conspiracy.          Lara told the Puerto Rican conspirators where to

send the documents, providing them specific addresses, and then

directed others as to how to handle the documents.

                  Having reviewed the record, specifically the testimony

presented at sentencing and the presentence report, 1 and the

parties’          arguments,    we    conclude     that    the     district   court’s


       1
        Although Lara objected to the probation officer’s
conclusion in the presentence report that he was a leader, Lara
lodged no objections to the facts stated in the report, leaving
the district court “free to adopt the findings of the
[presentence   report]  without   more   specific  inquiry   or
explanation.”   United States v. Love, 134 F.3d 595, 606 (4th
Cir. 1998) (internal quotation marks omitted); see also Fed. R.
Crim. P. 32(i)(3) (permitting district court to accept any
undisputed portion of the presentence report as a finding of
fact).



                                            4
determination that Lara was a leader or organizer in “brokering

the       sale     and     delivery        and   arrangement”     of      fraudulent

identification           documents    to    various   customers   in     the   United

States is adequately supported. 2

                 Accordingly, we affirm Lara’s sentence.                 We dispense

with oral argument because the facts and legal contentions are

adequately        presented    in    the    materials   before    this    court   and

argument would not aid the decisional process.



                                                                            AFFIRMED




      2
       Because we find no procedural error in the district
court’s imposition of the enhancement, we need not address the
Government’s argument that any procedural error was harmless.



                                             5